           Case 3:20-cv-07811-RS Document 78 Filed 05/12/21 Page 1 of 3




 1                                    UNITED STATES DISTRICT COURT
 2                              NORTHERN DISTRICT OF CALIFORNIA
 3 UNITED STATES OF AMERICA,                            CASE NO. 3:20-cv-07811-RS
 4                      Plaintiffs,                      ORDER
                                                        APPLICATION FOR ADMISSION OF
 5 vs.                                                  ATTORNEY PRO HAC VICE
                                                        (CIVIL LOCAL RULE 11-3)
 6 APPROXIMATELY 69,370 BITCOIN
   (BTC), BITCOIN GOLD (BTG), BITCOIN
 7 SV (BSV); and BITCOIN CASH (BCH)

 8                     Defendants.
 9

10           I, Gerard Thomas Cicero, an active member in good standing of the bar of the New York ,
11 hereby respectfully apply for admission to practice pro hac vice in the Northern District of

12 California representing: Nobuaki Kobayashi, in his capacity as the Civil Rehabilitation Trustee and

13 Foreign Representative of MtGox Co, Ltd., a/k/a MtGox KK in the above-entitled action. My local

14 co-counsel is Stephen R. Cook, an attorney who is a member of the bar of this Court in good

15 standing and who maintains an office within the State of California.

16    My Address of Record:                           Local Co-Counsel’s Address of Record:
      Seven Times Square                              Stephen R. Cook
17    New York, New York 10036                        Brown Rudnick LLP
                                                      2211 Michelson Drive, 7th Floor
18                                                    Irvine, CA 92612
      My Telephone # of Record:                       Local Co-Counsel’s Telephone # of Record:
19
      (212) 209-4800                                  (949) 752-7100
20    My  Email Address of Record:                    Local Co-Counsel’s Email Address of Record:
      gcicero@brownrudnick.com                        scook@brownrudnick.com
21

22           I am an active member in good standing of a United States Court or of the highest court of

23 another State or the District of Columbia, as indicated above; my bar is 5452859.

24           A true and correct copy of a certificate of good standing or equivalent official document

25 from said bar attached to this application.

26 / / /

27 / / /

28 / / /
                                                                                       3:20-cv-07811-RS
                                       PRO HAC VICE APPLICATION & ORDER
        Case 3:20-cv-07811-RS Document 78 Filed 05/12/21 Page 2 of 3




 1          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially

 2 the Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local

 3 Rules.

 4          I declare under penalty of perjury that the foregoing is true and correct.

 5 Dated: May 12, 2021                                    Gerard Thomas Cicero
                                                                 APPLICANT
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2                                  3:20-cv-07811-RS
                                    PRO HAC VICE APPLICATION & ORDER
         Case 3:20-cv-07811-RS Document 78 Filed 05/12/21 Page 3 of 3




 1                                ORDER GRANTING APPLICATION

 2                       FOR ADMISSION OF ATTORNEY PRO HAC VICE

 3          IT IS HEREBY ORDERED THAT the application of Gerard Thomas Cicero is granted,

 4 subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must

 5 indicate appearance pro hac vice. Service of papers upon, and communication with, local

 6 co-counsel designated in the application will constitute notice to the party.

 7

 8 Dated: May 12, 2021                    _____________________________________________
                                                                   XXXXXXXXX JUDGE
                                          UNITED STATES DISTRICT/MAGISTRATE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3                              3:20-cv-07811-RS
                                    PRO HAC VICE APPLICATION & ORDER
